Citation Nr: 0727414	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  05-28 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for an 
eye disorder.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and wife




ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to November 
1976.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  

A VA audiological examination in May 2006 raised the issue of 
tinnitus.  The RO attempted to adjudicate a claim for service 
connection for tinnitus in the August 2006 Supplemental 
Statement of the Case (SSOC).  The Board notes that the RO is 
prevented from making an initial adjudication of a claim in a 
SSOC under the provisions of 38 C.F.R. § 19.31 (2006).  The 
regulation provides that the SSOC is to inform the appellant 
of any material or additional changes to the Statement of the 
Case (SOC), not to be used to decide an additional issue, 
which was done in this case.  The Board may not entertain an 
application for review on appeal unless it conforms to the 
law.  38 U.S.C.A. § 7108 (West 2002).  Because the RO has not 
fully adjudicated this claim, and the Board may not 
unilaterally take jurisdiction of any additional claim, the 
matter is referred to the RO for the appropriate action. 


FINDINGS OF FACT

1.  Service connection for an eye disorder was denied by 
rating action dated in December 1979, and notice of the 
decision was given in January 1980; the veteran did not 
appeal.  

2.  Thereafter, the RO denied the claim for service 
connection for an eye disorder by not reopening, due to no 
additional evidence submitted, by letter dated in December 
1991; the veteran did not appeal.  


3.  Evidence received since the final December 1991 RO 
decision, when considered in conjunction with the record as a 
whole is either cumulative or redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened or does not raise a reasonable 
possibility of substantiating the claim for service 
connection for an eye disorder.

4.  In July 1983, the RO denied service connection for 
hearing loss, and notice of the decision was given in August 
1983; the veteran did not appeal. 

5.  Evidence received since the final July 1983 RO decision, 
when considered in conjunction with the record as a whole is 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and it raises a reasonable possibility of 
substantiating the claim for service connection for hearing 
loss.

6.  There is competent evidence of record that the veteran's 
alleged bilateral hearing loss, first manifested many years 
after service, is not related to his military service.


CONCLUSIONS OF LAW

1.  The December 1991 RO decision, in which the RO declined 
to reopen the claim of entitlement to service connection for 
an eye disorder, is final.  38 U.S.C.A. § 7105(b) (West 2002 
& Supp. 2006).

2.  New and material evidence has not been received since the 
RO's December 1991 decision; thus, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.156 (2006). 

3.  The July 1983 RO decision, in which the RO denied service 
connection for hearing loss, is final.  38 U.S.C.A. § 7105(b) 
(West 2002 & Supp. 2006).

4.  New and material evidence has been received since the 
RO's July 1983 decision; thus, the claim for entitlement to 
service connection for hearing loss is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2006); 38 C.F.R. § 3.156 
(2006).

5. Bilateral hearing loss was not incurred in or aggravated 
by service nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. § 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

In general, for the purpose of determining whether evidence 
is new and material, the credibility of the evidence is 
presumed.  Cox v. Brown, 5 Vet. App. 95, 98 (1993); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The pertinent VA law requires that in order to reopen a 
previously and finally disallowed claim, there must be new 
and material evidence presented or secured since the time 
that the claim was finally disallowed on any basis.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  In reaching a determination 
on whether the claim should be reopened, the reason for the 
prior denial should be considered.  

In the August 2006 supplemental statement of the case (SSOC), 
the RO reopened both claims.  The Board, however, has an 
obligation to make an independent determination of its 
jurisdiction regardless of findings or actions by the RO.  
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001); see also VAOPGCPREC 05-92.  Accordingly, the 
Board must initially determine on its own whether there is 
new and material evidence to reopen the claims for service 
connection for an eye disorder and hearing loss before 
proceeding to the merits on appeal.

Eye disorder

In December 1979, the RO denied service connection for an eye 
condition.  The veteran was notified of this decision by a 
letter in January 1980, but he did not appeal.  The 1979 
decision is final.  38 U.S.C.A. § 7105(c).  The evidence that 
was of record when the RO considered the claim consisted of 
service medical records indicating that veteran entered and 
separated from service with red/green color blindness and 
refractive error (see July 1976 entrance examination and the 
October 1976 separation examination).  The service medical 
records also contained documented treatment for abrasions to 
the eyes caused by an injury involving cleaning agents (see 
August 1976 service treatment notes) and further color vision 
testing showing red/green color blindness (see September 1976 
service treatment notes).  The basis for the denial was that 
although the veteran apparently received some injury to the 
eyes in service the condition apparently cleared.  The RO 
found that the deficiencies noted at entrance and separation 
were considered to be congenital or constitutional and 
developmental for which benefits were not payable.  

The veteran attempted to reopen his claim for an eye 
disability in February 1981 and September 1991.  He did not 
submit any additional evidence on either occasion.  The RO 
declined to reopen the claims in February 1981 and December 
1991, respectively, on the basis that new and material 
evidence had not been received to reopen the claim.  As the 
veteran did not appeal these decisions, they, too, are final. 

The veteran attempted to reopen the claim for service 
connection for eye disability in September 2003.  This appeal 
comes to the Board from a May 2004 rating action. Since the 
prior final decision, evidence has been added to the claims 
file.  The additional evidence of record includes vision 
testing for employment with the Department of Defense (DOD) 
dated from September 1991 to January 2003, VA outpatient 
records dated in July 2005, and a VA compensation and pension 
eye examination and etiological opinion dated in May 2006.  
These records show diagnoses of refractive error and color 
blindness.  

For the evidence in this case to show a reasonable 
possibility of substantiating the claim, there must be some 
evidence that could possibly link the veteran's current eye 
disabilities to his active service.  The 1991 to 2003 DOD 
vision test records do not show that the veteran's eye 
disorders may be related to service.  In fact, the tests 
reflect that the veteran passed the tests for color blindness 
on all tests.  As for decreased visual acuity, the tests 
indicate that the veteran wore eyeglasses and his vision was 
at acceptable standards for his work purposes.  

Similarly, the July 2005 VA treatment records reflect that 
the veteran had color blindness and wore glasses, but they do 
not show that the veteran's eye disorders are related to 
service.  

Most recently, the May 2005 VA eye examination revealed mild 
astigmatic refractive error and congenital red-green color 
blindness (deuteranomalia) but no evidence of cornea 
scarring, haze or any residual damage from an eye injury.  
The issue of a link or nexus between the veteran's current 
eye disorders and his active service was specifically 
addressed at his 2006 VA eye examination.  The examiner found 
that the veteran's color blindness was not caused by or a 
result of the inservice eye injury.  In his rationale, the 
examiner stated that superficial chemical burns with no 
residual findings on examination cannot cause red-green color 
blindness.  He explained that there was no other medical 
findings on the VA examination that could cause color 
deficiency, and that the veteran's diagnosed color blindness 
was congenital, a condition one is born with.  Because the 
examiner's opinion denies a link between the veteran's 
current eye disabilities and service, it negates a reasonable 
possibility of substantiating the claim.

Following review of the additional evidence, the Board finds 
that it is new and was not previously submitted, but is not 
material.  As discussed above, as of the last final decision 
dated in 1991, the RO accepted that the veteran had color 
blindness and decreased visual acuity, bilaterally (see 
December 1979 rating decision).  The RO considered the eye 
disorders congenital, and therefore not disabilities for 
which service connection could be granted (see December 1979 
rating decision).  The evidence contained in the newly 
submitted DOD and VA treatment records is not material as it 
is cumulative and redundant and does not show a reasonable 
possibility of substantiating the claim.  To wit, it contains 
more evidence of current color blindness and decreased visual 
acuity (i.e. refractive error) which has already been 
established as congenital disorders by regulation. See 38 
C.F.R. 3.303(c). 

The Board finds that new and material evidence within the 
meaning of 38 C.F.R. § 3.156(a) has not been received to 
reopen the claim for service connection for eye disability.  
Consequently, as the legal standard for reopening has not 
been met, the claim is not reopened and must be denied. 

Hearing loss

In July 1983, the RO denied service connection for hearing 
loss.  The veteran was notified of this decision by a letter 
in August 1983, but he did not appeal.  The 1983 decision is 
final.  38 U.S.C.A. § 7105(c).  The basis for the denial was 
that there was no current showing of hearing loss.  The 
veteran attempted to reopen the claim for service connection 
for hearing loss in September 2003.  This appeal comes to the 
Board from a May 2004 rating action.

Since the prior final decision, evidence has been added to 
the claims file.  In particular, the additional evidence 
includes a private audiological evaluation dated in November 
2006 with an opinion addressing the etiology of the veteran's 
currently diagnosed hearing loss.  The audiological 
examination does not give exact numerical decibels, but shows 
decibels losses around 25 decibels in the in the right ear 
and between 30 to 40 decibels in the left ear at the 500 
hertz to 4000 hertz level. Without the benefit of numerical 
decibel entries, it is not clear whether the veteran has 
hearing loss by VA standards.  See 38 C.F.R. § 3.385.  
Nonetheless, the private audiologist's finding of bilateral 
hearing loss gives rise to a reasonable possibility of 
substantiating the claim.  Most importantly, the audiologist 
provided an opinion that if the veteran's audiometric studies 
showed the changes in his hearing from the time that he 
entered the military to the time he left, with the history of 
significant noise exposure, hearing loss was likely related 
to the barotrauma from significant noise exposure in the 
military.

In view of such, the Board finds that new and material 
evidence within the meaning of 38 C.F.R. § 3.156(a) has been 
received.  The audiologist opinion of a possible relationship 
between the veteran's service and currently diagnosed hearing 
loss is new, and not already of record.  It relates to an 
unestablished fact necessary to substantiate the claim, and 
is neither cumulative nor redundant of evidence of record in 
1983.  Consequently, the legal standard for reopening the 
claim of service connection for hearing loss has been met, 
and the claim is reopened.   

Because the RO reopened the claim in the August 2006 SSOC, 
the Board may address the merits of the claim for service 
connection.  Cf. Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses in its decision a question 
that had not been addressed by the RO, it must consider 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on that question and an 
opportunity to submit such evidence and argument and to 
address that question at a hearing, and, if not, whether the 
claimant has been prejudiced thereby). 

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in a current disability was incurred during active service, 
and for some disorders, such as hearing loss, service 
connection may be presumed if manifested to a compensable 
degree within the first post-service year.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).  Generally, service connection requires: 
(1) existence of a current disability; (2) existence of the 
disease or injury in service; and (3) a nexus between the 
current disability and any injury or disease incurred in 
service. See, e.g., Pond v. West, 12 Vet. App. 341 (1999).  
Service connection may also be granted for a disease 
diagnosed after discharge when the evidence indicates it was 
incurred in service.  38 C.F.R. § 3.303(d).

Special regulations exist to establish whether hearing loss 
is a disability for the purposes of service connection.  
Hearing loss is a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies of 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test (controlled 
speech discrimination test) are less than 94 percent.  38 
C.F.R. § 3.385.

The veteran contends that he currently has hearing loss that 
was caused by a grenade explosion in close proximity to his 
ears.  He also contends that he was exposed to noise at rifle 
firing practice during basic training.  His DD 214 indicates 
that he was awarded weapons qualification badges of marksman 
for rifle and expert for grenade.

In July 1976, the veteran's service entrance examination pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
N/A
5
LEFT
15
5
5
N/A
5

During service the veteran complained of loss of hearing on 
September 13, 1976 on the basis of exposure to loud noises 
for one week.  He was to be given three successive hearing 
tests, beginning on that day.  The record contains three 
audiograms for September 13, 14, and 15, 1976, as well as a 
report of a speech discrimination test on September 15, 1976.  
The request for audiology consultation dated September 15, 
1976 indicates that the veteran reported a sudden loss of 
hearing after coming from the firing range.  His hearing was 
described as within normal limits in the ENT consultation 
report of that same date.  On examination for service 
discharge on October 15, 1976, the veteran reported a history 
of hearing loss, which was summarized by the physician as 
"ENT: H.L. bilat. (?)."  An audiogram was performed showing 
puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
5
/
15
LEFT
25
15
15
/
25

No finding of hearing loss was noted upon the discharge 
examination containing the above audiometric findings.  

The post service records do not show that the veteran had 
bilateral hearing loss for VA purposes within the first post 
service year.  Moreover, almost six years after service, in 
June 1983, the first post service audiological examination 
revealed normal hearing by VA standards (see June 1983 VA 
examination).  See 38 C.F.R. § 3.385.  Likewise, the claims 
folder contains a number of hearing tests from the veteran's 
employer from 1991 to 2003, none of which show hearing loss 
by VA standards.  The Board notes that the claims folder 
contains one other audiogram, submitted by the veteran in 
September 2005.  This report is inadequate to rate for VA 
purposes as there are no numerical findings and the origin 
and date of the record are unknown. 

The veteran's hearing was tested recently by VA in May 2006 
which also showed no hearing loss by VA standards.  On 
examination, the veteran reported a history of inservice 
acoustic trauma and resulting hearing loss reportedly caused 
by grenades exploding near him.  On the authorized May 2006 
VA audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
20
25
LEFT
25
20
20
15
25


Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 96 percent in the left ear.  
The examiner found hearing within normal limits.

As noted above, the veteran submitted a private audiometric 
examination and opinion at his hearing in June 2007.  That 
examiner characterized the audiogram results as consistent 
with mild hearing loss, left slightly worse than right.  
Without the benefit of numerical decibel entries, it is not 
clear whether the veteran now has hearing loss by VA 
standards.  See 38 C.F.R. § 3.385.  However, even if the 
veteran now has current hearing loss by VA standards some 
thirty years after service, the claim must fail on the basis 
that the hearing loss is not related to military service.  

The record contains two medical opinions: one in May 2006 
from the VA examiner, and one in November 2006 from the 
private physician.  The Board must weigh the credibility and 
probative value of the medical opinions, and in so doing, may 
favor one medical opinion over the other.  See Evans v. West, 
12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. 
App. 429, 433 (1995)).  The Board must account for the 
evidence it finds persuasive or unpersuasive, and provide 
reasons for rejecting material evidence favorable to the 
claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).  In determining the weight given to the evidence, the 
Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see 
also Black v. Brown, 10 Vet. App. 279, 284 (1997).

The veteran maintains that he has current hearing loss that 
was caused by acoustic trauma in service.  The competent 
medical evidence that supports his contention is the November 
2006 opinion by the private physician.  This physician found 
that the veteran had current bilateral hearing loss and 
stated:  If his audiometric studies showed the changes in his 
hearing from the time that he entered the military to the 
time that he left, with the history of significant noise 
exposure, it is likely related to the barotrauma from 
significant noise exposure in the military.  The United 
States Court of Appeals for Veterans Claims ("the Court") 
has recognized that a mere statement of opinion, without 
more, does not provide an opportunity to explore the basis of 
the opinion.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  A report by an examiner which records the veteran's 
history as provided by him is not verification of that 
history; rather, they are the same as the veteran's own 
statements.  See LeShore v. Brown, 8 Vet. App. 406 (1995); 
see also Reonal v. Brown, 5 Vet. App. 458 (1993).  Here, this 
opinion is based on the medical history given by the veteran, 
without benefit of examining the audiometric test results 
obtained during the veteran's military service.  The Board 
gives more weight to the opinion of the examiner in May 2006, 
who based his opinion on the entire record, including the 
audiometric test results obtained during the veteran's 
military service. 

Furthermore and most importantly, the opinion is conditioned 
on a showing that the veteran's hearing loss changes were 
shown between the time he entered service and his discharge.  
The facts of the case do not meet the conditions of the 
examiner's opinion.  As shown above, the veteran entered 
service with essentially normal hearing and, after being 
exposed to noise in September 1976, his hearing was tested 
for three days and had returned to normal on the third day 
(see service medical records and pertinent audiograms).  His 
hearing was tested prior to service discharge one month 
later, in October 1976, and the examiner made no diagnosis of 
hearing loss (see October 1976 service discharge 
examination), although the reported thresholds were somewhat 
lower than those reported at service entry and those reported 
at the end of the three-day testing one month earlier.  

Conversely, the Board attaches significant probative value to 
the May 2006 VA examiner's opinion, as it is well reasoned, 
detailed, consistent with other evidence of record, and 
included review of the claims file.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.)  The VA examiner addressed the veteran's 
current hearing status and its relationship to the inservice 
injury.  He noted that the veteran had no current hearing 
loss and noted the veteran's history of exposure to a grenade 
explosion in September 1976.  He reported that the veteran 
had normal hearing at service entrance in July 1976 and also 
in September 1976.  He also noted that a September 13, 1976 
hearing test indicated profound hearing loss, bilaterally, 
and a subsequent September 15, 1976 hearing test showed 
normal hearing thresholds, bilaterally.  It was his opinion, 
considering the foregoing, that it was less likely than not 
that the veteran had hearing loss due to his reported 
acoustic trauma in service.  


The Board finds that the VA examiner's May 2006 opinion is 
competent and supported by the record.  Thus, this probative 
evidence establishes that any potential hearing loss is not 
related to service.  

In making its decision, the Board has also considered the 
June 2007 hearing testimony of the veteran that he had 
current hearing loss due to exposure to a grenade explosion 
in service which caused immediate temporary hearing loss.  
However, it is the province of trained health care providers 
to enter conclusions that require medical expertise, such as 
opinions as to diagnosis and causation.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  As discussed above, the record 
contains medical opinions by two trained health care 
providers, and the VA opinion was found more probative than 
the private opinion.

The Board points out that while the veteran may well believe 
that there is a relationship between his alleged current 
hearing loss and active military service, the medical 
evidence of record does support this conclusion.  As a 
layperson without the appropriate medical training and 
expertise, he is not competent to offer probative evidence on 
a medical matter on the basis of assertions alone.  See 
Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"). 

In sum, the competent medical evidence does not establish 
that any current hearing loss was caused by service.  While 
the Board has conceded that the veteran had acoustic trauma 
in service, there was no hearing loss shown at service 
discharge or for at least thirty years after.  Thus, there is 
no continuity of symptomatology following service.  The 
record establishes that some 30 years after such separation, 
the veteran may now have hearing loss; as discussed above, it 
is not entirely clear whether the veteran has current hearing 
loss by VA standards.  38 C.F.R. § 3.385  

Accordingly, service connection is not warranted.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.

Duties to notify and assist 

VA has a duty to notify the appellant and his or her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits and to 
assist the veteran in the development of his or her claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 2.102, 3.156(a), 5.159 and 
3.326(a) (2006).  

Notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  This notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The veteran filed to reopen his claims for service connection 
for an eye disorder and hearing loss in September 2003.  The 
RO sent a notice letter to the veteran in December 2003 
meeting the above requirements as to reopening his claim for 
the issues.  The December 2003 letter addressed what was 
needed to reopen his service connection claims, told the 
veteran what VA would do, and what information he should 
provide to VA.  Thus, the notice letter has met all of the 
above stated notice requirements of Quartuccio.  Moreover, 
because the December 2003 notice letter did notify the 
veteran of the evidence necessary to reopen his claims, the 
requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006) have 
been met.  Furthermore, because the Board reopened the claim 
for service connection for hearing loss, any defect in the 
Kent notice concerning this disability did not prejudice the 
veteran.  Additionally, in the June 2005 Statement of the 
Case (SOC), the veteran was advised of what was necessary to 
establish his claim for service connection for an eye 
disorder and hearing loss if they were reopened. 

In March 2006, the veteran was also notified of the 
appropriate disability rating or effective date to be 
assigned if service connection for an eye disorder and 
hearing loss were granted.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  As service connection has not been granted 
for either disability at issue in this appeal, there is no 
prejudice to the veteran in the timing of the notice required 
by Dingess.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  In this case, the veteran's 
service and VA medical records have been associated with the 
claims file, he was given VA eye and hearing loss 
examinations with etiological opinions, and pertinent private 
employment physicals have been made part of the record.   


ORDER

The claim for service connection for an eye disorder is not 
reopened.  The appeal is denied.

The claim for service connection for hearing loss is 
reopened.  To this extent only, the appeal is granted.

Service connection for hearing loss is denied.



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


